Citation Nr: 9906937	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  95-27 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1975, and from August 1980 to July 1987.  

Service medical records are entirely negative for any 
findings of psychiatric disorders.  

The appeal arises from the January 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, denying service connection for 
major depression. 


FINDING OF FACT

The veteran has not submitted competent (medical) evidence 
linking his major depression found after service to 
incurrence in service. 


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for major depression.  38 
U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran served on active duty from July 1972 to July 
1975, and from August 1980 to July 1987.  

The claims file contains a May 1983 VA outpatient treatment 
consultation report for complains of abdominal pain of one 
week duration with nausea.  The veteran's mood was noted to 
be dysphoric.  However, the examiner specifically reported 
that there were no Axis I diagnoses, and only assigned an 
Axis III diagnosis of abdominal pain in the left lower 
quadrant.  

In a September 1993 report of medical history, the veteran 
reported having no history of nervous trouble of any sort.  

The claims file contains a November 1993 VA mental health 
clinic outpatient treatment record related to the veteran's 
complaints of chronic dizziness.  The veteran reported 
suffering from dizziness since 1986, but with medical tests 
negative.  The veteran suggested that work and mental stress 
possibly aggravated his physical illness.  He was noted to be 
also currently suffering from psoriasis, for which he was 
receiving medication, and tinnitus.  The veteran also 
reported feeling depressed.  The veteran complained of 
increased irritability, decreased frustration tolerance, 
increased isolation, feelings of powerlessness, and 
intermittent suicidal ideation.  He also reported being less 
outgoing than before.  He reported currently working in 
personnel in a Federal prison, where he was ostracized by co-
workers because he had been promoted to his current position 
over another employee.  

At a December 1993 VA mental health clinic outpatient 
treatment follow up, the veteran was noted to be having 
difficulties in his work environment and difficulties coping 
with stress, with treatment scheduled for stress management.  

The claims file contains ongoing VA outpatient mental health 
clinic treatment records, including for depression, from 
April 1994 to December 1995.  These contain no assessment of 
an etiology for the depression dating back to or otherwise 
correlating with the veteran's period of service.  

In June 1994 the veteran submitted a claim for service 
connection for depression.  The veteran reported being 
hospitalized at Highland Drive VA Medical Center (VAMC) for 
depression in May 1994.  Further, he reported that he had 
experienced many of the same symptoms of depression in 
service that he had experienced in May 1994, which symptoms 
had necessitated his hospitalization for depression in May 
1994.  He informed that he had been unaware of the disability 
until advised by a physician's assistant, while on a weekend 
drill as a Naval Reservist, to seek professional help for the 
condition.  He reported receiving several months of treatment 
for depression at the Altoona, Pennsylvania VAMC prior to his 
admission at the Highland Drive VAMC in May 1994.   He 
reported that in late 1987 he had been found physically 
unqualified for reenlistment in the U.S. Army.  He reported 
having been seen by a psychiatrist on two different 
occasions, but being unable to recall when or where (the 
veteran did not specify whether this was related to his being 
found physically unqualified in 1987).   He reported having 
experienced the following symptoms since 1981:  anxiousness; 
worry; pessimism; hopelessness; lack of energy; fatigue; 
weakness; seeming not to get enough sleep; difficulty 
concentrating; difficulty thinking clearly; difficulty 
remembering; procrastination for decision making; feelings of 
guilt and worthlessness; lack of interest; suspiciousness; 
ready irritability, ready distraction, or ready confusion; 
poor financial management; aches and pains including in the 
chest, back, neck, and other joints; shortness of breath; 
numbness in the legs and arms; dizziness; seeing black spots 
and blurred vision; and suicidal ideation and urge.  The 
veteran also provided a list of past health care providers. 

The veteran was hospitalized at a VA facility for seven days 
in August 1994 for diagnosed recurrent major depressive 
disorder, and treated with individual, group, and milieu 
therapy, and medication.  He complained of depression and 
suicidal thoughts.  A current Global Assessment of 
Functioning (GAF) Scale score of 40 was assigned.  

At an August 1994 VA neuropsychiatric consultation for 
treatment purposes, the veteran reported a history of 
symptoms of depression for approximately the prior 10 years, 
though with difficulty with concentration and memory only for 
the prior year, and more recent conflicts at work and home.  
The examiner found symptoms referable to depression, 
including psychomotor retardation and continued suicidal 
ideation.  The examiner assessed major depression, but 
provided no assessment of etiology as related to service.  

In a September 1994 letter, a VA clinical psychologist 
informed, in pertinent part, that the veteran was treated 
from May 1994 to June 1994 for a major depressive episode, 
with psychological testing suggesting severe levels of 
depression and anxiety.  The veteran was treated for acute 
depression with medication and therapy.  It was noted that 
the veteran had been having multiple physical symptoms which 
a private neurologist had at one point believed to represent 
multiple sclerosis, although tests for that disease were 
negative at that time.  

The veteran was hospitalized at a VA facility for seven days 
in October 1994 for a community maintenance program (CMP) for 
acute treatment for depression to prevent long-term 
hospitalization and reduce stress of living in the community.  
He was noted to have undergone prior acute admissions from 
May 17, 1994, to June 22, 1994, and for seven days in August 
1994.  The veteran was noted to be living with his mother, 
with mood up and down.  He reported thinking about suicide on 
a daily basis.  Major depressive disorder, in partial 
remission, was diagnosed.  A current GAF Scale score of 40 
was assigned.  

In an August 1995 VA Form 9, the veteran alleged that during 
and after service he suffered from somatic symptoms which 
were "in direct correlation with depression."  He reported 
that the symptoms had been exacerbated in June 1994, 
necessitating his hospitalization.  The veteran complained 
that medical records from July 1975 to April 1994 had not 
been considered in the denial of service connection.  

At a September 1995 VA psychiatric testing evaluation for 
treatment purposes, the veteran reported that he had improved 
considerably since prior evaluation, and denied ongoing 
psychiatric difficulties, with depression, anxiety, and 
memory problems for the most part resolving, though he did 
report continuing dizziness, numbness, tinnitus, and 
psoriasis.  Current medications were noted to include Zoloft 
and Desyrel.  The veteran reported social difficulties, 
including related to divorce, which he was apparently 
handling well.  The veteran scored in the average range on 
tests of general intelligence, memory, attention, language, 
visual constructional abilities, and frontal executive 
functions, and was noted to have scored slightly higher than 
as previously tested in 1994, with no evidence of a 
progressive decline.  Diagnoses included only a history of 
major depression for Axis I. 

At a December 1995 VA mental health clinic outpatient 
treatment, the veteran reported decreased symptoms of 
depression, with mood euthymic and medication including 
Trazadone and Zoloft tolerated.  He reported feeling good.  

Analysis

According to the provisions of 38 U.S.C.A. § 5107 (a) (West 
1991), the veteran has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claims are well grounded.  A claim is 
well grounded when it is plausible.  In Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990), the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court) held that a 
plausible claim is one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive, but only plausible to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).

If the veteran submits no cognizable evidence to support a 
claim, the claim cannot be well grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  If the claim is not 
well grounded, the claimant cannot invoke the VA's duty to 
assist in the development of the claim.  Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993); See 38 U.S.C.A. § 5107(a) (West 
1991); Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Tidwell v. West, 11 Vet. 
App. 242 (1998).

With a chronic disease shown as such in service (or within an 
applicable presumptive period), subsequent manifestations of 
the same chronic disease at any later date are service 
connected unless clearly attributable to intercurrent cause.   
This rule does not mean that any manifestation of joint pain, 
any cough, or any urinary finding of casts in service will 
permit service connection for arthritis, pulmonary disease, 
or nephritis first shown as a clear-cut entity at some later 
date.  For the showing of chronic disease in service, a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic," is 
required.  Continuity of symptomatology is  required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned. 

If the chronicity provision is not applicable, a claim may 
still be well grounded on the basis of § 3.303(b) if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology. Savage v. Gober, 10 
Vet. App. 488 (1997).

It is true that lay evidence may provide sufficient support 
for a claim of service connection, and it is error for the 
Board to require medical evidence to support that lay 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 504 (1995).  
However, where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993). 

In this case, the veteran contends, in effect, that he has 
suffered from major depression continuously since service, 
though he was not treated for depression or diagnosed with 
major depression until many years later.  

The Board has thoroughly reviewed the evidence of record, and 
concludes that cognizable (medical) evidence has not been 
presented causally linking the veteran's current major 
depression to his period of service or otherwise showing that 
major depression was continuously present from service until 
the present time.

Service medical records are entirely negative for any mental 
disorders.  Post-service medical records do not show 
treatment for depression or a diagnosis of depression prior 
to November 1993.  

The veteran has enumerated numerous and varied symptoms which 
he attributes to major depression and which he reports having 
had variously from  service and up to the period of his 
diagnosis and treatment for major depression.  The veteran 
reported at an August 1994 VA neuropsychiatric consultation 
for treatment purposes that he had suffered from symptoms of 
depression for the prior 10 years.  However, the veteran is a 
lay person and as such his assertion of a causal link between 
major depression and service, or of continuity of 
symptomatology from service until the present time, cannot 
serve as evidence to well ground his claim, because medical 
evidence - not lay evidence - is required to establish 
medical causation or medical diagnosis. Grottveit v. Brown, 5 
Vet.App. 91, 93 (1993); see also Espiritu v. Derwinski,  
2 Vet.App. 492 (1992). 

The veteran would have the Board interpret a finding of 
dysthymic mood within a May 1983 VA outpatient treatment 
consultation report as evidence of depression at that time.  
However, that examiner diagnosed only left lower quadrant 
abdominal pain and specifically reported that there was no 
Axis I diagnosis.  Hence, there was no finding or diagnosis 
of depression at that time, the veteran's argument to the 
contrary notwithstanding.  

Accordingly, in the absence of cognizable (medical) evidence 
establishing a causal link between the veteran's period of 
service and major depression diagnosed many years later, or 
establishing chronicity or continuity of that disease from 
service, the Board must deny the veteran's claim as not well 
grounded.  Caluza; Tidwell; see also Savage.  


ORDER

As the veteran has not submitted a well-grounded claim for 
service connection for major depression, his appeal is 
denied. 



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

